739 N.W.2d 333 (2007)
PONTIAC FIRE FIGHTERS UNION LOCAL 376, Plaintiff-Appellee,
v.
CITY OF PONTIAC, Defendant-Appellant.
Docket No. 132916. COA No. 271497.
Supreme Court of Michigan.
October 10, 2007.
On order of the Court, the motion to strike part of the defendant's appendix is DENIED. Although the defendant should have filed a motion to expand the record before filing the disputed material, this Court's order invited the parties to address the likelihood of success of the plaintiff's unfair labor practice claims. The disputed material appears to be relevant to that issue.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant the motion to strike.